Citation Nr: 1302691	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include psychotic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

This case was previously before the Board in September 2004, January 2007, July 2009, January 2011, and November 2011.  In September 2004, January 2007, July 2009, and January 2011 the Board, in part, remanded the case for further development to include compliance with the Veteran's request for a videoconference hearing.  In pertinent part, the Board's November 2011 decision found that there had been substantial compliance with the Board's remand directives, and denied service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder.  

The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2012 Order, the Court, pursuant to a Joint Motion for Remand (Joint Motion), vacated the Board's decision to the extent it denied service connection for an acquired psychiatric disorder other than PTSD, to include psychotic disorder, and remanded the case for compliance with the instructions of the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The March 2012 Joint Motion found that VA did not satisfy its duty to assist.  Specifically, it concluded that the Veteran's March 2009 VA examination was inadequate because while the examiner attempted to perform certain testing and reviewed the claims file, the examiner had indicated that more than one meeting would be required to render a proper diagnosis, and the conclusion of no medical nexus was in large part based on not finding a medical nexus already existing in the claims file.  Citing to Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), the Joint Motion stated that VA's duty to provide a medical opinion includes providing "reasonable tests and other examinations necessary to render a meaningful medical opinion," and that when an examiner states a medical diagnosis cannot be provided without further action or development, VA's duty to assist requires at least attempting to obtain further tests or examinations so that an adequate medical diagnosis can be rendered.  The Joint Motion asserted that it was clear from the VA examination report that more than one face-to-face meeting was required in order to obtain a proper diagnosis, and that there was no evidence of record suggesting that the Veteran would not be amenable to another meeting with the examiner. 

In view of the Joint Motion's findings, remand is required so that a new examination, including all necessary time and testing in order to adequately diagnose any current acquired psychiatric disorder and render an opinion as to etiology, can be conducted.  38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Additionally, the Veteran's attorney submitted service personnel records showing that the Veteran was hospitalized beginning in December 1953 for what was ultimately determined to be "passive-aggressive reaction, chronic, severe."  On remand, any additional service treatment records, not already associated with the claims file, detailing the Veteran's medical treatment during this time should also be obtained.

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request any additional service treatment records, not already associated with the claims file, detailing the Veteran's medical treatment during his period of inpatient treatment beginning in December 1953.  Associate these records with the claims file.  If no records are found after extensive searching, a notation as to same should be placed in the claims file.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of any current acquired psychiatric disorder.  Ensure that the claims folder is available to the examiner for review before the examination.  Any and all time and/or testing the examiner concludes is necessary in order to make an adequate determination as to the diagnosis and etiology of the Veteran's acquired psychiatric disorder should be completed.

Following evaluation of the Veteran, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder currently found to be present was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the documented findings of passive aggressive reaction in the Veteran's service treatment records, his post-service medical treatment for psychiatric problems, as well as the Veteran's own statements regarding this history.

The examiner should fully explain any stated opinion.  If the examiner determines an opinion cannot be provided without resort to speculation, he or she must explain why.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  This includes whether he or she is not capable of providing such an opinion based on medical knowledge and/or training, or if there are insufficient facts of record with which to make a determination (and if so, the examiner should state what fact(s) are missing that would have allowed for such an opinion to be made).  

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a scheduled VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his attorney an opportunity to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


